Citation Nr: 1740609	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-22 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for major depressive disorder.  

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1981 to November 1983. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 (identified as June 2011 in the December 2015 Board remand) rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO) which implemented an August 2010 Board decision granting service connection for major depressive disorder and assigned a 10 percent rating, effective December 5, 1996, the date of receipt of the Veteran's reopened claim for service connection.  (Notably, the Veteran's timely December 2011 notice of disagreement specified that he was disagreeing the January 2011 rating decision).  An interim June 2013 rating decision granted an increased rating to 50 percent, effective December 5, 1996.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2014 Board hearing.  A transcript of the hearing is of record.  At the hearing, the Veteran waived initial RO consideration of evidence added to the file since the most recent adjudication by the RO/Agency of Original Jurisdiction (June 2013 statement of the case).

As noted above, in December 2015, the Board remanded the appeal for additional development.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 5, 2015, the Veteran's major depressive disorder was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, irritability, impaired judgment and difficulty in establishing and maintaining effective work and social relationships.

2.  As of August 5, 2015, the Veteran's major depressive disorder has been productive of no more than occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability); difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Prior to August 5, 2015, the criteria for a disability rating in excess of 50 percent for service-connected major depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9434 (2016).

2.  As of August 5, 2015, the criteria for a disability rating of 70 percent, but no higher, for service-connected major depressive disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Notice and Assistance

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Factual Background, Legal Criteria and Analysis

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claims.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Major depressive disorder is rated under 38 C.F.R. § 4.130, Code 9434.  For the period considered in this appeal, the Veteran's major depressive disorder has been rated with an evaluation of 50 percent. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9434.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The maximum (100 percent) rating is warranted for: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self and others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging from 51 to 60 reflected moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflected serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflected some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's claim was originally certified to the Board in December 2013 (prior to August 4, 2014), the DSM-5 is not applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  While the DSM-5 did not incorporate the use of GAF scores to identify levels of disability, discussion of such scores is appropriate for evaluations/treatment provided prior to VA's adoption of DSM-5.

As noted above, the Veteran is service connected for major depressive disorder rated 50 percent from December 5, 1996, the date of receipt of his reopened claim for service connection.  He claims that the 50 percent rating is an inadequate reflection of his psychiatric impairment and warrants an increased rating.  

As explained herein, upon review of the record since his December 5, 1996 date of service connection, the Board finds that the Veteran's service-connected major depressive disorder was not productive of impairment so as to warrant a rating excess of 50 percent prior to August 5, 2015; however, from this date, the Board finds that the evidence supports a rating of no more than 70 percent disabling.  

A December 1996 VA treatment report notes that the Veteran presented with vague paranoid ideation that people were following him and talking about him.  He also reported more general feelings of isolation and loneliness.  

A February 1997 treatment report notes the Veteran's increased stress and depression that he related to numerous disappointments over the past several months (failing to get some financial issues resolved, breaking up with his girlfriend, finding out that his Social Security Disability was being terminated and being rejected by his father after reaching out to him.)  A subsequent February 1997 treatment report also notes depression over his inability to make progress in his life and his feeling tempted to relapse (into drug and alcohol abuse).  These records note the Veteran's limited success finding a job and his feeling that, even if he were to get a job, his wages would be garnished for back child support.  July 1997 notes from the Compensated Work Therapy program (CWT; also referred to as Compensated Work Program (CWP) or compensated work therapy program (CWTP)) note that the Veteran was generally doing well in his job in the file room and it was felt he was capable of handling the assignment.  An August 1997 treatment report shows that the Veteran had been lost to follow-up for several months due to experiencing a relapse (a May 1997 treatment report notes that he sought admission for cocaine abuse); however, he was now doing well attending support group and working for CWP in medical records.  

In an August 1997 letter, the Veteran's VA physician noted that he suffered from depression in service and described self-medicating with alcohol, marijuana and cocaine.  The examiner noted that the Veteran had regained some social functioning with a medication regimen; however, there was significant residual depression despite abstinence from alcohol and drugs for three months.  The examiner concluded that the Veteran suffers from a chronic major depression, aggravated by alcohol and substance abuse, with onset in service.  

A May 1998 Outpatient Chemical Dependency Rehabilitation Program Discharge Summary shows that the Veteran had successfully completed the treatment plan goal.  He had celebrated 1 year of sobriety/abstinence, was more medication compliant, had been attending church on a more regular basis and continued to work for CWP in the file room.  After having been lost to follow-up for 6 months, a June 1998 VA psychology treatment report notes that the Veteran was doing well with his CWP assignment; however, he had complications in his personal life that had triggered relapse in the past.  

During his October 1998 hearing before a hearing officer at the RO, the Veteran described becoming depressed after experiencing difficulty finding a job.  

VA treatment records show that the Veteran moved into supported housing in June 2000 and began a part-time job at VA in October 2000.  These records show that, in November 2000, the Veteran continued to work at VA in a competitive job which he recently got and was doing well. 

VA treatment records include a January 2001 Social Work Assistant note that the Veteran continued to do well and was enjoying his job at VA Ward.  

A March 2003 VA treatment report notes that the Veteran was employed as a car salesman and had stopped cocaine and crack smoking 5 years previously.  

During his March 2005 hearing at the RO, the Veteran reported being employed as a salesperson.  

During his January 2006 Board hearing (in connection with his service connection claims, before a VLJ other than the undersigned), the Veteran testified that he had been doing well and had no drugs during the past 8 years while he was trying to put his life back together.  

A February 2007 VA Initial Psychiatric Assessment notes that the Veteran was referred "for evaluation, assessment and treatment of Depression manifested as having difficulty falling asleep, anxiety, irritability, anger, occasional road rage, inability to concentrate, periods of decreased appetite and periods of increased appetite."  The examiner noted that the Veteran had not been compliant with medication.  He had been sober for the past 9 years.  GAF scores of 41 and 45 were assigned.  [Notably, a correction to this report was issued in November 2012; however, the report remained unchanged as to the findings noted above.]

In April 2007, the Veteran reported the medication was helpful and he felt less anxious, irritable and angry.  He was working hard at his job and was trying his best.  A December 2007 treatment report notes that the Veteran denied episodes of depression and claimed he had been able to keep his temper in check.  

In a February 2008 letter, the Veteran's mother stated that, after the military, the Veteran became withdrawn, irritable, angry, depressed and began abusing alcohol and drugs.  He was unable to sleep and "became very unstable."  She recalled that he was "violent at times to the point that he would stay away for long periods ... from his family, so that he would not hurt anyone."  Similarly, a February 2008 statement from the Veteran's sister notes that he "presently is functioning at a minimal level with the aid of prescription drugs to hold down a job and meet family obligations."  [Notably, these statements were submitted in connection with the Veteran's claim for service connection for depression and his mother did not specify the time for this period of violence and leaving the family.]

January 2008 VA treatment records note that the Veteran reported difficulty handling his stressful job in the car sales business.  He also reported difficulty concentrating and controlling his temper.  In February, April and June 2008, the Veteran reported struggling with symptoms of depression such as lack of concentration, irritability, anxiety, anger, occasional inability to sleep and decreased libido and continued difficulties handling his stressful job.  These records show that the Veteran reported being fired from his job in September 2008, he admitted to depression and anxiety.  In connection with a dispute with his condo board, a November 2008 treatment report notes that the Veteran demonstrated irritability, unwillingness to consider compromise and was argumentative with the treatment provider.  December 2008 treatment records show that the Veteran had completed his application for course work for a paralegal program.  Regarding negative behavior, the Veteran reported that "his impulses overtake him and he feels unable to contain his feelings and acts on his impulses."  He felt "that he needs to use this as opportunity to change behaviors."  These records note that the Veteran was alert and oriented x3, denied suicidal and homicidal ideation, there was no evidence of thought disorder, mood was anxious and depressed, he had full range of affect and fair/good insight, judgment and impulse control.  They include GAF scores ranging from 41-45.  

A March 2008 letter from the Veteran's VA treating psychiatrist, J.O.F., M.D., states that the Veteran "has always reported persistent neurovegetative symptoms of depression that continue to be debilitating due to his actual medical conditions such as recurrent gastritis exacerbated by constant episodes of anxiety and irritability.  His condition has deteriorated.  His chronic feelings of anger and irritability have led to social isolation and the loss of numerous jobs due to constant arguments with his supervisors coworkers and clients."  Dr. F also noted the Veteran experienced difficulty sleeping and erectile dysfunction secondary to his antidepressive medications.  Dr. F stated that the Veteran "has difficulty controlling his anger and is potentially explosive if exposed to a stressful situation.  He has isolated from friends and family members.  His symptoms from depression has been relatively resistant to treatment and are likely to persist as they [have] been for the past twenty two years.  The severity of his symptoms has interfered with his ability to maintain a gainful and stable employment."

A February 2009 VA mental disorders examination report shows that the Veteran's "last job was car sales representative for a dealership.  He worked there for 8 years but was fired 7 months ago after his boss told him '(boss) don't like Jamaicans.'  Vet is currently pursuing retraining as a paralegal."  On examination, the Veteran was pleasant and cooperative (for the most part), alert, oriented x3, with good eye contact.  However, there were moments during the interview when the Veteran became tearful (talking about service discharge) or glared back at the examiners when asked questions about which he was defensive.  Speech was intelligible and spontaneous and reality testing was generally intact.  There was no evidence of psychotic thought process and the Veteran denied auditory or visual hallucinations, delusions or ideas.  His thought processes were goal oriented, relevant and coherent and his mood was euthymic (he denied feeling depressed.)  The Veteran's affect was congruent with content and he denied suicidal/homicidal impulses, attempts, or plans or any history of same.  There was no gross impairment of short term, immediate, recent or remote memory and he was able to recall two out of three items in five minutes.  He had limited insight, fair judgment and good impulse control.  A GAF score of 55 was assigned.  The examiner concluded that "Major Depression, recurrent, moderate and drug abuse appears to have interfered directly with [the Veteran's] intimate relationships and occupational advancement."  

March 2009 VA treatment records show that the Veteran began a paralegal program and he was excited and apprehensive about being a student again.  Subsequent records show he was doing well in the program and spent "pleasant and quiet time" at home during holidays.  In September 2009, the Veteran presented with increased irritability and anxiety that he had completed his paralegal course but VA had not found him a job.  He expressed impatience and frustration with the process of finding employment.  The Veteran was irritable, angry and depressed.  He denied suicidal and homicidal ideation, his affect was labile and he had limited insight, impaired judgment, adequate impulse control and denied substance abuse.  

A January 2010 VA treatment record shows that the Veteran reported his continued search for a paralegal job and stated that he had a pleasant and quiet Christmas holiday.  These records show he reported starting a job as a car salesman in September 2010; however, business was slow and he was calling his family for financial help.  

An April 2011 VA mental disorders examination report notes that the Veteran had been employed as a car salesman for the past 10 years and reported being able to work on a full-time basis.  The examiner noted that the Veteran is able to maintain his employment and function appropriately.  On examination, "[m]ood and affect were appropriate to content of material discussed.  Speech was normal.  There was no evidence of perceptual impairment and no evidence of thought disorder.  Thought content was appropriate to the evaluation.  He denied both suicidal and homicidal ideation.  He was oriented to time place and person.  Memory, concentration, abstract reasoning, judgment, impulse control and insight were all intact."  A GAF score of 66 was assigned.  

A June 2011 VA treatment record notes that the Veteran reported having had a pleasant Memorial Day weekend at home with his family, was working as a car salesman and business was doing well.  In November 2011, the Veteran reported the car sales business was picking up and he was planning to be with his family for Thanksgiving. 

In his December 2011 notice of disagreement with the 10 percent rating assigned for his depression, the Veteran reported that this disability had worsened and was productive of depressed mood, anxiety, suspicions at home and work, sleepless nights and fatigue (which causes him to be anxious and chatty or have panic attacks).  He stated that these episodes cause him to be "written-up" at work and "alienate" him from his family and co-workers.  

A February 2012 VA treatment report notes that the Veteran reported having "strong arguments" with one of his daughters; however, he was proud that he had not lost his temper.  The records include an October 2012 treatment report which notes the Veteran reported having problems at work, arguments with his supervisor and co-workers and stress over his mother getting a pacemaker/being hospitalized.  These records show GAF scores of 41 and 45.  

On March 2013 VA examination, the Veteran reported difficulty falling asleep (and sleeping for only an hour before waking up again), anxiety, irritability, anger, problems with concentration and periods of increased appetite and weight gain.  The examination report shows that the Veteran had gotten a job in car sales in January 2012 and had been tense, anxious and had not been able to sleep after a "heated argument with his immediate supervisor."  He reported enjoying his second month of Vocational Rehabilitation at Paralegal Studies and spending time with his family during the holidays.  The Veteran indicated still having days that he lacks energy, has anxiety and irritability.  He denied suicidal and homicidal ideations, plans or intents and had no gross thought disorder or symptoms of psychosis.  He had good reality testing, abstracting and calculating abilities were intact and insight, judgment and past and recent memory were good.  The Veteran reported being sober for 9 years.  The examiner found that the Veteran's major depressive disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A GAF score of 48 was assigned.  

VA treatment records include a February 2013 report from the Veteran that he continued to have problems at work, arguments with supervisor and co-workers and heightened level of tension because of slow sales.  

In his August 2013 substantive appeal (VA Form 9), the Veteran claimed to be in "total isolation of family, including [his] 3 daughters" and having no friends.  He indicated that he was still employed, although he had anxiety and was unable to cope with stressful situations at work, with near continuous panic attacks.  

In a September 2014 letter, in addition to repeating the findings noted in his March 2008 letter regarding the Veteran's symptoms, his deteriorated condition and the impact on his occupational and social functioning, Dr. F noted that the Veteran lost his job at the end of March.  

A May 2014 VA treatment record shows that the Veteran reported having "left his job" to prevent a physical confrontation after an argument with his supervisor.  He planned to get a new job and denied any suicidal or homicidal ideations, plans and intents.  Subsequent 2014 mental health treatment records show continued episodes of anxiety and irritability; however, these records note that the Veteran described "pleasant" times spent with family.  These records include a GAF score of 41.  

In a October 2014 statement, the Veteran's step-father reported that the Veteran had "been given to fits of anger, which has been exemplified by broken furniture and other destructive behavior.  We have been concerned that he might hurt himself or someone else due to his lack of self-control."  In a similar October 2014 statement, the Veteran's sister reported multiple conversations with the Veteran in which he exhibited "questionable behavior."  She also indicated that, "[d]ue to his behavior and disposition his relationship with family has been tainted" and noted that "[h]e can be verbally offensive."  

A January 2015 VA treatment record shows the Veteran continued to report episodes of anxiety and irritability; however, he spent "pleasant" time with family and continued looking for a job.  In February 2015, the Veteran reported having found a new job as a car salesperson.  A June 2015 treatment report notes that the Veteran had a "pleasant Memorial Day weekend, went to a Friend's house for a BBQ which he enjoyed."  Other than work, he had no plans for the summer.  

On his next, August 5, 2015, mental health consultation, the Veteran reported "extreme" pressure at his job.  He reported feeling anxious, irritable and angry and feeling so tense many nights that he is unable to sleep, which causes him to be unable to concentrate at his job the next day.  In September 2015, the Veteran reported being fired from his job after having an argument with his supervisor and having been unemployed for a month.  He reported being anxious, irritable and unable to sleep properly.  In November 2015, he also reported symptoms of anger and poor concentration.  These records include GAF scores of 41.  

A January 2016 VA examination report shows that the Veteran's major depressive disorder is productive of occupational and social impairment with reduced reliability and productivity.  It is noted that the Veteran reported having limited contact with his family, his daughter does not speak to him because he once struck her and he feels isolated in comparison to having a strong network in prior years.  It is noted that the Veteran lost his job in early 2014 because he "did not see eye to with the owner" and they argued.  He subsequently worked for a former employer, got into a disagreement and was fired within 2 months.  He was unemployed but interested in working at the time of examination.  The examiner noted that the Veteran's current symptoms were depressed mood nearly every day with morbid thoughts (he reported thinking about death every day, but wants to live) to neutral mood, social isolation, reduced interest in activities, disturbed sleep (delayed onset as well as awakening during the night), difficulty concentrating, irritability and being quick to anger.  The examiner noted "that the Veteran began talking about himself in the third person as he was also describing symptoms of paranoia."  He sometime hears voices and thinks people are talking about him, which has resulted in him overreacting to them.  The examiner noted that these symptoms are mild, but may indicate a worsening of his mental health state.  The examiner concluded that the Veteran's "functional status appears to have decreased as he has been unable to maintain employment due to problems with angry outbursts/dysfunctional mood regulation.  Without intervention, it is unlikely that the Veteran would be able to sustain any employment that required working as part of a team or having to provide consistently good customer service."

Records from the Social Security Administration include a March 2016 Mental Status Evaluation Report which, after examination of the Veteran and review of his medical history (consistent with that which is described above), shows diagnoses of psychotic disorder, NOS (not otherwise specified), and history of cocaine abuse.  

A May 2016 VA treatment record shows the Veteran reported frustration over not being able to find a job and was going to start the CWT program June 1st.  It is noted that the Veteran's "impulse control difficulty has been one of the reasons keeping him from a job, as well as the inability to control his temper in stressful situations at his job an in his daily interactions, his persistent depressive symptoms has led to suicidal ideations with no plans or intents.  It is also noted that the Veteran "has been unable to keep prolonged relationships."  

Private treatment records include a September 2016 discharge summary which notes that the Veteran reported recently using crack cocaine, having stopped his medications and experiencing "fleeting suicidal thoughts without plan or intent."

Prior to August 5, 2015

The Board finds that the reports of the VA examinations and treatment records prior to August 5, 2015, provide overall evidence against a rating in excess of 50 percent prior to that date, as they do not show that symptoms of the Veteran's major depressive disorder produced occupational and social impairment with deficiencies in most areas, so as to meet the criteria for the next higher, 70 percent, rating.  He did not, for example, display obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships, nor did he exhibit any other unlisted (in the rating criteria) symptoms of similar gravity.  The treatment records and examinations from that time revealed no impairment of thought processes or content.  Although the Veteran reported vague paranoid ideation in December 1996, this was an isolated incident, it is not shown by the record or reported by the Veteran again during the appeal period.  Further, although the Veteran and his family have referred to his violent and inappropriate behavior, he was referred for treatment of symptoms including "occasional road rage" in February 2007 and Dr. F has stated that the Veteran's "condition has deteriorated," the treatment records during this period show that the Veteran was generally able to secure and maintain employment (although he was fired or left his car salesman positions, he was subsequently able to secure another job), he completed a paralegal program and enjoyed "pleasant" times with his family and friends.  It is also noted that GAF scores during this period were predominantly in the 40s (reflecting, serious symptoms or serious social and occupational impairment).  However, GAF scores, alone, without explanation, are not dispositive and the Veteran's GAF scores in the 40s are not supported by/consistent with clinically noted symptoms.  The records prior to August 5, 2015 show that throughout this period the Veteran was functioning adequately in his daily life activities (he was generally employed and/or in a paralegal training program, owned a condominium and lived there with his girlfriend for at least part of this time).  Consequently, a schedular rating in excess of 50 percent is not warranted prior to August 5, 2015.  The next higher, 70 percent, rating requires occupational and social impairment with deficiencies in most areas, which simply was not shown prior to this date.  


From August 5, 2015

However, the Board finds that from August 5, 2015, the Veteran, his treating and evaluating mental health personnel, and the VA examiners have reported symptoms that reflect occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  An August 5, 2015 VA treatment report notes that, although the Veteran was still employed, he reported "extreme" pressure at his job, he felt so tense that he was unable to sleep at night and was unable to concentrate at his job the next day.  The following month, in September 2015, he reported being unemployed for the past month because he had been fired after having an argument with his supervisor.  On January 2016 VA examination, he reported limited contact with his family, his daughter not speaking to him after he struck her and having depressed mood which included occasional morbid thoughts of death.  The examiner also noted the Veteran's reference to himself in the third person and description of symptoms of paranoia and hearing voices.  The examiner concluded that the "functional status appears to have decreased as he has been unable to maintain employment due to problems with angry outbursts/dysfunctional mood regulation.  Without intervention, it is unlikely that the Veteran would be able to sustain any employment that required working as part of a team or having to provide consistently good customer service."  A subsequent private treatment report shows that the Veteran reported recently using crack cocaine, having stopped his medications and experiencing "fleeting suicidal thoughts without plan or intent."  The Board finds no reason to question the credibility of the Veteran's accounts; they are consistent with reports by his treating mental health personnel and observations by VA examiners.  As the functional impairment described meets (or at least approximates) the schedular criteria for a 70 percent rating under Code 9434, the Board finds that such rating is warranted from August 5, 2015 (but not earlier, as the record does not show evidence of such worsening prior to that date).  38 C.F.R. § 4.7.

The Board finds that the evidence fails to demonstrate that the Veteran's major depressive disorder was productive of total occupational and social impairment warranting a 100 percent schedular evaluation at any time during the appeal.  The evidence shows that, although troubled at times, he has generally been able to maintain relationships with his mother, step-father, siblings and daughters.  Although statements from the Veteran and his family note his violent behavior, the January 2016 VA examination report notes symptoms of paranoia and hearing voices and this examination report and the September 2016 discharge summary notes suicidal ideation (these thoughts are described as fleeting and note that the Veteran wants to live); the record also shows that the Veteran subsequently started the CWT program and was trying to find employment.  While he did report suicidal ideation, he denied any plan or intent and was therefore not in persistent danger of hurting himself or others.  While the observations by the VA examiners and treatment providers suggest that he has increasingly limited social relationships and increased withdrawal, such impairment is clearly encompassed by the criteria for the 70 percent rating granted herein (which contemplate deficiencies in most areas).  [The Board is aware that the Court has emphasized that the symptoms in the schedular criteria are merely examples and are not all-inclusive.  However, the absence of such symptoms is noted to acknowledge that the Court has also indicated that such symptoms provide independent bases for a finding that a 100 percent rating is warranted.]  The disability picture presented is not one consistent with total occupational and social impairment.  Consequently, a 100 percent schedular rating is not warranted for any period of time under consideration.

The Board notes that the Veteran's GAF scores throughout the appeal period are not consistent with ratings in excess of those now assigned, and do not present an independent basis for assigning ratings in excess of those now assigned. 

Regarding the lay statements submitted by the Veteran and his family in support of this claim, such statements detail the types of problems that result from the Veteran's symptoms of major depressive disorder shown.  The levels of functioning impairment described are encompassed by the criteria for the 50 percent and 70 percent ratings now assigned for the periods of time on appeal; they do not support assignment of further increases in the schedular ratings.

The matter of entitlement to a TDIU rating is addressed in the remand below.


ORDER

A rating in excess of 50 percent for major depressive disorder for the period prior to August 5, 2015 is denied.

A 70 percent rating is granted for the Veterans major depressive disorder from August 5, 2015, subject to the regulations governing payment of monetary awards; a schedular rating in excess of 70 percent is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the matter of entitlement to a TDIU rating.  

The Veteran's service-connected major depressive disorder has been rated 50 percent prior to August 5, 2015 and 70 percent from that date.  Therefore, as of August 5, 2015, he now meets the criteria for consideration of TDIU on a schedular basis.  38 C.F.R. § 4.16(a). 

The Veteran has contended that he is unemployable due to his service-connected major depressive disorder; however, there is evidence of record that he has been employed in some capacity at least during a significant portion of the appeal period.  For example, on his August 2010 VA Form 21-8940, Veteran's Application For Increased Compensation Based on Unemployability, the Veteran reported that he was presently employed (and this was confirmed by his employer in an April 2011 response to a request for employment information).  Similarly, although VA treatment records show that he was fired from his job in August 2015, in a May 2016 statement, the Veteran suggested that he was enrolled in the CWT program and worked 40 hours per week.  Accordingly, further clarity from the Veteran regarding his work status during the appeal is necessary.

In addition, it is noted that records from SSA were received in March 2016; however, these records do not include a decision on the Veteran's claim for disability benefits.  As such, on remand, any additional records from SSA in connection with the Veteran's claim should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Please request the Veteran to complete and return:

a.  A VA Form 21-8940, to include a detailed account of his employment history since December 1996, the appeal period for the Veteran's claim for an increased rating for his service-connected major depressive disorder; and 

b.  Please ask the Veteran to provide written responses to the following questions:

i.  What is your current education level?  Do you have any special vocational training? 

ii.  Are you currently employed, where, and for how long? Please also describe your major duties and responsibilities. 

iii.  What were your past positions, how long did you work there, and what was the reason for leaving?  For each job, please state how you got the position and describe your major duties and responsibilities? 

iv.  For any job you have had, what hours did you work?  Were you full time or part time?  Did you miss any time, and why? 

v.  For any job you have had, what were the terms of your employment?  Did you have any special accommodations? 

vi.  Do any of your medical conditions prevent you from performing tasks related to your education, or training? 

viii.  Were you ever terminated from a job due to a medical condition?

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's service-connected psychiatric disability, to include updated VA and non-VA treatment records.

3.  Take appropriate action to obtain updated decisions and records, including medical records, associated with the Veteran's February 2016 claim for SSA disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  After completion of steps 1 to 3, please arrange for a VA examiner to conduct an examination to answer the following questions.  If the Veteran is unable to, or does not, attend the examination, please, upon review of the record, please provide a medical opinion in lieu of an examination.

Please describe, in detail, the functional effects of the Veteran's service-connected major depressive disorder on his ability to secure or follow a substantially gainful occupation. 

A complete rationale should be provided for any opinion or conclusion expressed.

5.  Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


